Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Claims 1, 4-8, 11, 14, 18, 30, 31, 36, 37, 43, 44, and 52-55 are pending. Claims 4-8, 11, 30-31, and 44 have been withdrawn. Claim 1 is amended. Claims 52-55 are new.  
New claims 52-55 are withdrawn as being drawn to non-elected species. 
Claims 1, 14, 18, 36, 37, and 43 are currently being examined as drawn to elected species of IgM monomers. 
New Rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14, 18, 36, 37 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Keyt et al (US9951134B2; claiming priority 04/03/2014).
Keyt teaches an antibody comprising: five IgM antibody monomers or five IgG/IgM antibody monomers that form a pentamer and a modified J-chain. Keyt teaches that the modified J chain comprises SEQ ID NO: 1, which matches 100% to the instantly claimed SEQ ID NO:1, and a binding moiety. Keyt also teaches that the binding moiety is attached to SEQ ID NO: 1 at C- or an N-terminus of the binding moiety or wherein the binding moiety is attached to SEQ ID NO: 1 at a C- or N-terminus of SEQ ID NO: 1, or between cysteine residues 92 and 101 of SEQ ID NO:1. Keyt teaches that the J-chain binding moiety is attached to SEQ ID NO:1 by direct or indirect fusion, wherein indirect fusion is via a peptide linker. (Figures 1-2; col 2 lines 31-42, 49-62; col 3 lines 1-3; col. 4 lines 54-58; col. 8 lines 38-49) 
Keyt further teaches that the IgG/IgM monomers are hybrid antibody monomers which contain an IgM tailpiece at the end of the IgG heavy chain and has the ability to incorporate and form polymers with the modified J-chain. (col. 12, lines 34-48; col. 18 lines 1-10) Keyt also teaches that the binding moiety on the modified J-chain binds to a cell surface protein selected from the group consisting of: CTLA-4 and PDl-1. (col. 3 lines 30-41; col. 12 lines 49-62; col. 18 lines 12-21 and 51-54) Keyt also teaches that the antibody monomers comprise antigen-binding sites that bind to a cell surface protein on a hematologic cancer cell selected from the group consisting of CD19, CD20, CD22, CD33, CD38, CD52, and CD70. (col. 4 lines 17-26; col. 22 lines 22-60)
Keyt teaches that the binding moiety of the modified J-chain is selected from the group consisting of: antigen-binding fragments of antibodies, antibody-drug conjugates, antibody-like molecules, antigen-binding fragments, antibody-like molecules, ligands and receptors. (col. 18 lines 12-28) Keyt also teaches that the binding moiety is an antigen-binding fragment of an antibody and is selected form the group consisting of F(ab’)2, Fab’, Fab, Fv, scFv, and a single domain antibody. (col. 3, lines 30-41) Lastly, Keyt teaches a pharmaceutical composition for the treatment of cancer, comprising an effective amount of the antibody according to claim 1 and a pharmaceutically acceptable carrier. (col. 4 lines 4-43; col, 26, 41-61)
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
All other objections and rejections recited in Office Action mailed 06/06/2022 are hereby withdrawn in view of amendments and arguments. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642